Exhibit 12(a) General Electric Company Computation of Ratio of Earnings to Fixed Charges Three months ended March 31, 2010 (Dollars in millions) (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 2,510 Plus: Interest and other financial charges included in expense(b) 4,161 One-third of rental expense(c) 143 Adjusted “earnings” $ 6,814 Fixed Charges: Interest and other financial charges included in expense(b) $ 4,161 Interest capitalized 10 One-third of rental expense(c) 143 Total fixed charges $ 4,314 Ratio of earnings to fixed charges 1.58 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
